DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to a request for continued examination (“RCE”) filed 20 June 2022, on an application filed 7 June 2019, which claims foreign priority to an application with a priority date of 15 December 2016.
The Office notes that the amendment fails to comply with 37 CFR 1.121.  For example, the claims present material as previously presented that is actually amended material. Please note that the amendment to the claims with the After Final Consideration request filed 18 May 2022 was not entered by the Office. As a courtesy to the applicant, the amendment has been entered.  However, the Applicant is reminded that future correspondence must comply with 37 CFR 1.121.
Claims 1, 5, 6 and 12 have been amended.
Claims 7-11 have been canceled.
Claims 1-3, 5, 6 and 12-14 are currently pending and have been examined.


Response to Amendments

All rejections of claims 7-11 have been withdrawn in light of the cancellation of these claims.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5, 6 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claims 1 and 12 recite the limitations identify guide information for guiding a user behavior in the second based limitation, and identify the guide information in the fourth based limitation. It is unclear how these elements are related, is it the same guide information identified twice, or is each guide information separate from the other? It is unclear how to interpret these limitations.

To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 6 and 12-14 are rejected under 35 U.S.C. 103 as being obvious over Schroeter et al. (U.S. PG-Pub 2016/0306939 A1), hereinafter Schroeter, in view of Reitan (U.S. PG-Pub 2013/0219357 A1), in view of Kang et al. (U.S. Patent 8,660,580 B2), hereinafter Kang, further in view of Kaleal (U.S. PG-Pub 2016/0086500 A1).

As per claims 1 and 12, Schroeter discloses a method for providing guide information to at least one of a user terminal device or an electronic device and a server (Schroeter, Figs. 7 and 8.) comprising: 
a communication interface configured to communicate with a plurality of user terminal devices and an electronic device (Laptop #813, phone #807 or set-top box [STB] #806, and wearable devices #815, of Schroeter communicates using the internet with Avatar Engine server #130. System is operative for use by multiple subscribers, see paragraph 25.); 
a storage configured to store health care information corresponding to a plurality of user avatars (Schroeter stores the Avatar corresponding to the profile of a user in Avatar Engine of Fig. 8 #130. System is operative for use by multiple subscribers, see paragraph 25.); and 
a processor (Figs. 1-3.) configured to: 
control the communication interface to receive information ... health data from the plurality of user terminal devices (Schroeter discloses a processor that displays the avatar to the user on the displays corresponding to multiple predetermined events, see Fig. 7 #s 704, 712, 722, 726, 730 and 734, as well as submission of user health data received from the wearable device to the medical system server, see #s 716-718. System is operative for use by multiple subscribers, see paragraph 25.), 
obtain the health care information corresponding to the plurality of user avatars, from the storage (Fig. 7 #716-718. System is operative for use by multiple subscribers, see paragraph 25.),
... guide information for guiding a user behavior based on a function of the electronic device and at least one of the obtained health care information or the received health data (System presents guide information generated based on health information in user’s profile and/or measured health data to the user by way of the avatar, see Fig. 7 #s 712, 734. The guide information is generated based on, at least, the data collection functions of the wearable device. Further, it is the Office’s position that data transmitted via electronic device transmission functions, such as networks, servers, computers transmitting protocols, would be data generated based on a function of an electronic device.), and
control the communication interface to transmit the identified guide information to at least one of the plurality of user terminal devices or the electronic device (Fig. 7 #734.).



Schroeter fails to explicitly disclose:
 		Sending/receiving the avatar of the user to a computer;
based on first location information about a location of a user terminal device among the plurality of user terminal devices and second location information about a location of the electronic device, determine whether the user terminal device accesses a location of the electronic device, 
based on determining that the user terminal accesses the location of the electronic device, identify guide information
based on the first location information about the location of the user terminal device and third location information about a location of another user terminal device, identify whether a distance between the user terminal device and the another user terminal device is less than a predetermined value, and
based on the distance between the user terminal device and the another user terminal device being less than a predetermined value, identify the guide information based on the received information including another user avatar of the another user terminal device.

Reitan teaches that it was old and well known in the art of data communications at the time of the invention/filing to provide based on first location information about a location of a user terminal device among the plurality of user terminal devices and second location information about a location of the electronic device, determine whether the user terminal device accesses a location of the electronic device, and based on determining that the user terminal accesses the location of the electronic device, identify guide information (Reitan, paragraphs 490-497 and Fig. 5B discloses receiving location information of plural devices or elements, which would comprise determining whether the system accesses a location of a device, and based on that determining displaying augmented reality navigation guidance based thereon.), in order to provide interactive navigation instruction to a user of a mobile electronic device.

Therefore, it would have been obvious to one of ordinary skill in the art of data communications at the time of the invention/filing to modify the avatar healthcare presentation system of Schroeter to include accessing location information to provide augmented reality guidance, as taught by Reitan, in order to arrive at an avatar healthcare presentation system that can provide navigation instruction. 

Schroeter/Reitan disclose submission of guide information based on location information, as shown above. Neither Schroeter nor Reitan disclose:
based on the first location information about the location of the user terminal device and third location information about a location of another user terminal device, identify whether a distance between the user terminal device and the another user terminal device is less than a predetermined value, and
based on the distance between the user terminal device and the another user terminal device being less than a predetermined value, present relevant information.

Kang teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide:
based on the first location information about the location of the user terminal device and third location information about a location of another user terminal device, identify whether a distance between the user terminal device and the another user terminal device is less than a predetermined value (Kang, Figs. 11-13 disclose presenting relevant information based on determining the distance between user terminal device locations are less then a predetermined value.), and
based on the distance between the user terminal device and the another user terminal device being less than a predetermined value, present relevant information (Kang, Figs. 11-13 disclose presenting relevant information based on determining the distance between user terminal device locations are less then a predetermined value.),
in order to provide relative user information corresponding to plural avatars (Kang, Col. 1, lines 48-57.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the avatar healthcare presentation system of Schroeter/Reitan to include presenting relevant information based on determining the distance between user terminal device locations are less then a predetermined value, as taught by Kang, in order to arrive at an avatar healthcare presentation system that can provide relative user information corresponding to plural avatars. 

Neither Schroeter, Reitan nor Kang disclose sending/receiving the avatar of the user to a computer.

Kaleal teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide sending/receiving the avatar of the user to a computer (Kaleal discloses generation of avatar information locally, which is then submitted to the avatar server, see paragraph 60: “... client device 106 can communicate received and/or captured physical and physiological activity data to the avatar server 116 for processing thereof.” It is the Office’s position that, because the Avatar is generated based on the submitted user data, the submitted user data comprises an avatar of the user.) in order that “various tools can be established that help to control, improve or accommodate an individual's physical and physiological activity” (Kaleal, paragraph 3.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the avatar healthcare presentation system, that includes navigation instructions, of Schroeter/Reitan to include sending the avatar of the user to the server, as taught by Kaleal, in order to arrive at an avatar healthcare presentation system, that includes navigation instructions, wherein “various tools can be established that help to control, improve or accommodate an individual's physical and physiological activity” (Kaleal, paragraph 3.). 

Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


As per claims 2, 3, 5, 6, 13 and 14, Schroeter/Reitan/Kang/Kaleal disclose claims 1 and 12, discussed above. Schroeter/Reitan/Kang/Kaleal also disclose:
2, 13.	wherein the guide information comprises information in which the avatar guides the user behavior (Guide information is submitted to phone, laptop or STB, see Schroeter paragraphs 64, 66 and 77. Reitan discloses navigation guidance, as shown above.);
3, 14.	control the communication interface to receive user behavior information from the electronic device after the transmitting of the guide information,
	update the health care information stored in the storage based on the received user behavior information (Avatar presents guide information requesting the user interact with a medical device, and then receives corresponding information which is saved in the storage, see Schroeter Fig. 7 #s 712-716 and 734, and paragraphs 74-77.);
5. 	change a state of the avatar based on the updated health care information, and control the communication interface to transmit the changed avatar to the at least one of the plurality of user terminal devices or the electronic device (Kaleal, paragraphs 33-35 and Figs. 10-12.); and
6. 	change a motion of the avatar in real time based on the health data, and control the communication interface to transmit the changed motion of the avatar to the at least one of the plurality of user terminal devices or the electronic device (Kaleal, paragraphs 33-35 and Figs. 10-12.).


Response to Arguments

Applicant’s arguments filed 18 May 2022	 concerning the rejection of all claims under 35 U.S.C. 103(a) have been fully considered but are moot in view of the new ground(s) of rejection, specifically with reference to the new reference necessitated by amendment, Kang, as detailed above, or because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of Schroeter, Reitan, Kaleal and Kang, based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Actions (18 March 2022 and 10 December 2021), and incorporated herein.

Conclusion

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
23 August 2022